IN THE SUPREME COURT OF TI-IE STATE OF DELAWARE

KEVIN PRICE, §
§ No. 244, 2014
Respondent Below, §
Appellant, § Court Be1ow - Family Court
§ of the State of Delaware,
v. § in and for New Castle County
§
DCSE/MARIA FROST, § Petition Nos. 13-35694 & 13-35695
§
Petitioner Be1ow, §
Appel1ee. §

Submitted: July 22, 2014
Decided: August 19, 2014

Before, HOLLAND, RIDGELY and VALIHURA, Justices.
0 R D E R

This 19th day of August 2014, having carefully considered the appellant’s
opening brief and the appellee’s motion to afiirm, as well as the record on appeal,
the Court has determined that the judgment of the Family Court should be affirmed
on the basis of the reasons stated in the Family Court’s Order dated Apri1 14, 2014.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Family
Court is AFFIRMED.

BY 'I`HE COURT:

/s/ Rg;l“dv J. Holland
Justice